 1

 2

 3

 4
                        UNITED STATES DISTRICT COURT
 5
                                 EASTERN DISTRICT OF CALIFORNIA
 6

 7   TIGRAN ISKENYAN,                                    Case No. 1:19-cv-01260-LJO-BAM

 8                  Plaintiff,                           ORDER VACATING FINDINGS AND
                                                         RECOMMENDATIONS AND DENYING
 9           v.                                          APPLICATION TO PROCEED IN FORMA
                                                         PAUPERIS AS MOOT
10   COMMISSIONER OF SOCIAL SECURITY,
                                                         (Doc. Nos. 2, 4, 6)
11                  Defendant.

12

13         On September 10, 2019, Plaintiff Tigran Iskenyan (“Plaintiff”), proceeding through

14 counsel, filed the complaint in this action seeking review of a decision of the Commissioner of

15 Social Security. (Doc. No. 1.) Plaintiff did not pay the filing fee and instead filed an

16 application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (Doc. Nos. 2, 4).

17         Upon consideration of Plaintiff’s application to proceed in forma pauperis, the Court

18 issued findings and recommendations that the application be denied, and that Plaintiff be

19 required to pay the $400.00 filing fee in full to proceed with this action. (Doc. No. 6.)
20 Following issuance of the findings and recommendations, Plaintiff paid the $400.00 filing fee

21 in full. Accordingly, the findings and recommendations issued on January 28, 2020 (Doc. No.

22 6) are HEREBY VACATED, and Plaintiff’s pending application to proceed in forma pauperis

23 (Doc. Nos. 2, 4) is DENIED as moot.
   IT IS SO ORDERED.
24

25     Dated:     January 31, 2020                           /s/ Barbara       A. McAuliffe        _
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28

                                                    1
